Exhibit 10.23d
AMENDMENT TO SHAREHOLDER AGREEMENT
     This Amendment to Shareholder Agreement is made as of May 19, 2009, by and
among John G. Sperling, Peter V. Sperling, the John Sperling Voting Stock Trust,
and the Peter Sperling Voting Stock Trust (each a “Shareholder” and collectively
the “Shareholders”) and Apollo Group, Inc. (the “Company’’).
     Whereas, the Shareholders and the Company are parties to a Shareholders
Agreement dated as of September 7,1994, as previously amended as of May 25, 2001
and June 23, 2006 (the “Agreement”); the other original parties to the Agreement
(William H. Gibbs, John D. Murphy, Todd Nelson, James W. Hoggatt, and Jerry F.
Noble) no longer own any of the Class B Common Stock of the Company; the John
Sperling Voting Stock Trust and Peter Sperling Voting Stock Trust wish to
formally join the Agreement as parties; and the Shareholders wish to further
amend the Agreement;
     Now, therefore, it is agreed:
     1. Section 5 of the Agreement is amended in its entirety to read:
     “5. Transfer to a Trust. Notwithstanding the provisions of Section 1 or
Section 7 hereof, a Shareholder may transfer Shares to a trust created by the
Shareholder (“Shareholder Trust”), provided that such a Shareholder Trust enters
into an agreement with the Company acknowledging the existence of this Agreement
and agreeing that any disposition of the Shares by the Shareholder Trust
(including any transfers to beneficiaries) will be made in compliance with the
terms and conditions of this Agreement. All of the trustee(s) of a Shareholder
Trust must be either (i) a Shareholder, (2) Terri Bishop, (3) Darby Shupp, or
(4) a person or persons appointed by a Shareholder or the then current trustees
of a Shareholder Trust. The Shares so transferred shall not be converted into
shares of the Company’s Class A Common Stock as a result of such transfer.”
     2. The first paragraph of Section 7 of the Agreement is amended in its
entirety to read:
     “7. Purchase of Stock Upon Death, Incompetency, or Bankruptcy of
Shareholder. Upon the death or incompetency of any Shareholder or the filing of
a voluntary or involuntary bankruptcy petition by or against any Shareholder (a
“Noncontinuing Shareholder”), the Company and the other Shareholders (the
“Continuing Shareholders”) shall have the right to purchase the Shares owned by
the Noncontinuing Shareholder (including any Shares or interest therein owned by
his or her spouse, if any) in the manner set forth in this Section 7, unless the
Noncontinuing Shareholder (i) previously transferred the Shares, pursuant to
Section 5, to a Shareholder Trust, (ii) made a transfer, pursuant to Section 5,
to a Shareholder Trust, said transfer being effective upon death, incompetency
or bankruptcy, (iii) previously transferred the Shares to a

1



--------------------------------------------------------------------------------



 



Shareholder pursuant to Section 2, or (iv) made a transfer to a Shareholder,
pursuant to Section 2, said transfer being effective upon death, incompetency,
or bankruptcy. In each of the foregoing circumstances, no option to purchase the
Shares shall arise and no conversion of the Shares into Class A Common Stock
shall occur. For purposes of this Section 7, a Shareholder shall be deemed
incompetent if the Shareholder is adjudicated incompetent in an appropriate
judicial proceeding.”
     3. Section 16 of the Agreement is amended in its entirety to read:
     “16. Shareholder Defined. In addition to John G. Sperling, Peter V.
Sperling, the John Sperling Voting Stock Trust, and the Peter Sperling Voting
Stock Trust, the term Shareholder as used herein shall also include (i) any
person, his successors and assigns, and any corporation, partnership, joint
venture, association, or other entity, whether or not such individual or entity
is a Shareholder as of the date hereof, who acquires any Shares from any
Shareholder, directly or indirectly, by any means whatsoever in a transaction
permitted by this Agreement, or (ii) any person or entity who acquires Shares
from the Company and who agrees (and whose spouse consents, if necessary) to
become a party to and be bound by the terms of this Agreement, but any
Shareholder who no longer owns any Shares shall not be entitled to any of the
benefits of this Agreement.”
4. The John Sperling Voting Stock Trust and the Peter Sperling Voting Stock
Trust hereby formally join the Agreement as signatories and agree to be bound by
the terms and conditions of the Agreement as Shareholders, effective as of the
date each such Shareholder Trust received a transfer Shares from a Shareholder.
     5. The Agreement, as hereby amended, is confirmed.
[Signature Page Immediately Follows.]

2



--------------------------------------------------------------------------------



 



     In witness whereof, the parties have executed this document as of the date
stated above.

                Shareholders:   The Company:  
 
                      APOLLO GROUP, INC.  
 
              /s/ John G. Sperling   By:   /s/ Charles B. Edelstein  
 
          John G. Sperling          
 
              /s/ Peter V. Sperling          
 
          Peter V. Sperling          
 
              JOHN SPERLING VOTING STOCK TRUST   PETER SPERLING VOTING STOCK
TRUST  
 
             
By:
  /s/ John G. Sperling   By:   /s/ Peter V. Sperling      
 
              John G. Sperling, Trustee       Peter V. Sperling, Trustee  

3